November ::, 1961


Konorablo   Henry ';:a&             O;8fnion      No. !f/i-l.19C
District   A?torney
records   Buildins                  Re :     'Questions reiatin;,    to corpora-
Dallas 2, Texas                               'iion aad application    o_C Article
                                             21~68, V.,.P.C.      (Sun&.;- Blue
Dear Yr.    Wade:                            Law).

             You have requested            the   oijinion     of   this     office   on ti:e
following    c:uestions set out:

             "Question     No. I:     Is a corporation        onerating
             ,more than one store or businex             esxikisiment
             sellin     those certain      articles    specified      in
             Art. 2 5 6a, V.A.P.C.,       after   having sold and
             offered    for sale such articles         in one of its
             stores   on a Saturday,       proMGited      i'rom selling
             or offering     for sale any of such articles              on
             the following      Sunday in any and aL1 of its
             other stores,      irrespective       of \lhet::er such
             other stores      are located      in the same or dif-
             ferent   cities    and are separately        managed and
             operated     by different     employees,     :,iit:-.out in-
             terchance     of employee 3’:

             "Question   No. II:     Is a corporation   which has
             so13 or offered     for sale those certain     arti-
             cles specified    in Art. 286a, V.A.P.C.      on a
             Saturday in its store or one of its s'kores,
             prohibited   from acceptirq     through 2:~ clzent
             tele;?hone  orders for such articles      on the
             follol.:inS Sunday?

             The statute      provides       in part        as follo;;is:

                    tsAny person,      on both the ,::l;ro (2) consecu-
             tive. Ays of Saturday and Sun&;-, who sells                      or
             offers    for sale or shall eOm;ici, force                01
             oblige    his employees to sell             any clstiiinz;
             clothing     accecsories;        vc;rin;     ZlpiCirel; foot-
             wear; home, business
             tllre ; Litchenwzre;       !:li;~f,~~C~~~~,p~~~ocO~if;jlTni-
             Aome a>plinnces;        stows;        refriCera:ors;       air
             c0n.l: tiorlers;    electric       fans;    raGios;    tcIcvision
IionoraXe        Henry ‘Wade, page 2          (WW-1190)



                 sets;   xashing machines;           driers;     cameras;
                 hardware,      tools,     excluding      non-,2o::cr
                 driven hand tools;           jewelry;     precious      or
                 se,mi-;rccious        stones;    silverVr3re ; :iatc:ieo;
                 ciocks ; lu;;;age ; motor vehicles;               :xxics;
                 instruments;       recordings;        toys,   excluding
                 items customarily          sold as noveltics          and
                 souvenirs;      mattresses;        bed :overi:?Ss;
                 househol;     linens;      floor    coverings;       l~zps;
                 draperies;      blinds;      curtains;      mirrors;
                 lawn mo.qers or cioth           piece i;oods si:all ic
                 guilty    0 f a misdemeanor.           Each sop:‘-rate
                 sale shall consti cute 2 sc.;,2c~i.e offense.               ‘I

           Section   3 ec:ablishes       the punishxent                to Oe b;: fine
ol not more than ,$lOC.CO i’or the first         oi‘fense,              and provides
tkt   for t2.e second a.nd al: subseiiuent       ol’fenses              $unishxcnt
shz.ll be b;. imprisonment     in j;:.il not e::ct::,iiing             51:~: months or
by fine of not more than $,r!X.nO or both.

                 Section 5a of the siatute               proviSes   Lt.,:5 Article       2C6
and 2;7     of    the Penal Code of Texas              z.re not rc;.!ealed.

             You asked whether a corporation    sLln3.n; two or L:o?e
stores   coui~d 0Ferate one store with one set of em+oyees         on
Saturday z.:~;i the other store with another    set of :,m$oyees      on
Suno:>     You hire sut;,estcd  tll;:t tix word t~persont’ in scc;ion
1 inc?;de s corporations.

                 We concur     in your     o>inior-.       Section   G of    the     s.-td:e
;jrovlCes   :

                     “The papose       of this Act kin-        to pro.ilote
                 the he;:ith      r -~;~~.~t:on and wei;‘lre     of t:.e
                 peo$e     of this skie,         the oceyation     of’ G!iY
                 business     whether bv anv individual.           Dartner-
                 2;‘ .       corooration      contr,rv-I  to ‘ihe xovi-
                 slons   of tu            ;i.s declared    to be a aub-
                 lit nuisance      and an;- perron may a>pi:’ to any
                 court of competent jL:ris:Iictlon           f’or and May
                 s-jtdin an ~njunctlon         res5r;ining     sxci2 viola-
                 tion of this Ret.           Such proc!:edings     shail be
                 guided tip thz rules         of’ other injunction      pro-
                 coedir~s.ff

              The language emphasized i,n Sec.Lion !t a::c~:c .:xotcd
cpccific~lly     refers    to corporations.      Thzrci’ore    ;;o corpcrztisn
can sell     or off.3   for sale or com,Iel .i ,;s c!n:~loy<?eer;i.0 ::.ll    OL
offer    for xle     arq a~I‘the ~l~OiliDi’LC(; artic;,72   ~:numcr2tcu i:;
.        .




    !;o:lorable    Henry Wade, page 3         (!~A&1190)


    Section     1.    We therefore       hold,    in answer to your Questions,
    that a corporation           operating     more than one store or business
    establishment        selling     the articles       specified     in Article  2C6a,
    V.P.C.,     cannot sell       these articles        in one store on Saturday
    and in another        store on Sunday.           The corporation       would be vio-
    lating     the terms and intent           of the statute        and under Section
    4 could be enjoined           as a public       nuisance    from continuing     the
    violation.        The same would be true of accepting                 orders througil
    an agent.        The act of the agent is the act of the corporation,
    for a corporation          can only act through agents,             it being an
    artificial       person.      Therefore,      the answer to your second ques-
    tion is that a corporation              is prohibited        from accepting   tele-
    phone     orders    through an agent on Sunday if it has sold or of-
    fered for sale the specified               articles     on the Saturday next
    immediately       preceding.



                    Business    corporations    operating    more than one
             store   cannot elect      to have one or more stores       open
             and sell    or offer    for sale the articles       enumerated
             in Article     286a of Vernon's     Penal Code on Saturday
             and one or more stores         open on Sunday to sell      or
             offer   for sale these articles        but must elect     to i-*:!?p
             all their     stores   open on Saturday or the followii.;:
             Sunday; nor can such business          corporations    accept
             orders    secured through an agent on Sunday if the:
             have been open and sold or offered           the goods for
             sale on Saturday.

                                               Yours   very    truly,

                                               WIL WILSON
                                               Att k rney



    NVS:sh:wb
    APPROVED:
    OPINION COMMITTEE
    5:. V. Geppert, Chairman
    Jack Price
    Dudley :IcCalla
    Leon Pesek

    REVIEWEDFOR THE ATTOBNEYGENERAL

    By       HouShton   Brownlee